PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of					:
Young, et al.						:
Application No. 15/785,689				:	DECISION ON PETITION
Filing Date: October 17, 2017 			:
Attorney Docket No. 14539			

	
This is a decision on the renewed petition under 37 CFR 1.137(a), filed May 31, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely file the inventor’s Oath or Declaration or Substitute Statement no later the date on which the issue fee is paid, as required by the Notice Requiring Inventor’s Oath or Declaration mailed December 3, 2021. Applicant paid the issue fee on February 22, 2022. As such, the application became abandoned on February 23, 2023.  The Office mailed a Notice of Abandonment on March 1, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied; (1) the required reply in the form of an Oath or Declaration under 37 CFR 1.63 for joint inventor James Roy Denbow and Application Data Sheet (ADS), (2) the petition fee in the amount of $2100.00, and (3) a proper statement of unintentional delay.

This application is being retained in the Office of Petitions for consideration of the Petition to Withdraw from Issue under 37 CFR 1.313(c) (2), in due course.

Telephone inquiries concerning this decision may be directed to Paralegal Specialist Debra Wyatt at (571)272-3621.



/DEBRA WYATT/Paralegal Specialist, OPET